PCIJ_B_07_AcquisitionPolishNationality_LNC_NA_1923-09-15_ADV_01_NA_01_FR.txt. 22 | AVIS CONSULTATIF N° 7

OBSERVATIONS DE LORD FINLAY SUR LA QUESTION
DE COMPÉTENCE.

JE ME JOINS aux conclusions de la Cour sur les deux ques-
tions, mais je désire ajouter quelques observations quant aux
raisons par elle données à l’appui de son avis sur la première
question, celle de la compétence.

La situation telle qu’elle se présente en l’espèce peut être
et a en effet été définie comme suit :

En l'espèce, on peut soutenir que la thèse du Gouverne-
ment polonais, selon laquelle il faut établir que les intéressés
sont de nationalité polonaise avant qu'ils puissent con-
stituer une minorité dans le sens du traité de minorités,
implique une interprétation de l’article 4 du traité et
touche, par conséquent, la question principale au fond.
L'on observera que ceux auxquels s'applique l’article 4,
correctement interprété, sont ressortissants polonais de
plein droit et sans aucune formalité. Comme l’on verra
ci-après, la Cour est d’avis que l’article s'applique en fait
aux personnes dont il s’agit dans la requête du Conseil.
Ces personnes sont des ressortissants polonais ; elles ne
constituent pas une minorité future comme l’a allégué le
représentant polonais, mais une minorité existante, et en
tant que telle, elles sont manifestement affectées, dans le
sens de l'article 12, par le refus du droit de nationalité, de
sorte que, même en présumant correcte la thèse polonaise,
qui restreint aux ressortissants polonais les minorités, la
Cour aboutit à la même conclusion que celle qui vient
d’être relatée au sujet de la compétence de la Société des
Nations.

L'affaire actuelle est une de celles qui constituent une
catégorie nombreuse et à propos desquelles la décision
sur la compétence et celle sur le fond dépendent, l’une
et l’autre, de la détermination du même point de droit ou
de fait. De sa nature, la question de compétence est
une question préalable ; mais si sa solution dépend d’un
point qui est également décisif pour le fond, les deux
23. AVIS CONSULTATIF N° 7

questions peuvent avec tout avantage être examinées
ensemble. En l'espèce, la seule question vitale est celle de
savoir si l’article 4 requiert, le domicile des parents sur le
territoire polonais au moment de la naissance de l'individu
seulement, ou également au moment de l’entrée en vigueur
du traité. La Cour estime, et je suis d’accord, que l’article
se borne à exiger le domicile au moment de la naissance. Il
s'ensuit que ni la thèse polonaise, en ce qui concerne le
fond, ni celle en ce qui concerne la compétence ne sont bien
fondées. Comme on l’a fait ressortir ci-dessus, les personnes
sont devenues ressortissants polonais de plein droit ; et leur
refuser les droits qui leur reviennent en tant que ressortis-
sants polonais, c’est leur porter préjudice dans leur qualité
de membres de ce que l’on peut appeler la minorité alle-
mande par rapport à l’ensemble des ressortissants polonais.

Ce n’est que pour autant que les stipulations des articles
précédents affectent des personnes appartenant à des minorités
de race, de religion ou de langue, qu’elles sont placées sous
la garantie de la Société des Nations par l’article 12 du traité
de minorités.

L'article 4 de ce traité reconnaît comme ressortissants
polonais de plein droit, les personnes de nationalité allemande
— ainsi que d’autres nationalités spécifiées à cet article —
nées sur territoire polonais de parents y étant domiciliés,
encore qu’à la date de la mise en vigueur du traité, elles n’y
soient pas elles-mêmes domiciliées.

Il est admis qu’il y a une minorité allemande en Pologne.
Cet article affecte-t-il des personnes de race allemande apparte-
nant à une minorité de cette nature en Pologne ? C’est mani-
festemént le cas. Il leur confère de plein droit et sans aucune
formalité le statut de ressortissants polonais à condition qu'ils
soient nés de parents domiciliés en Pologne à l’époque de la
naissance. Il est évident que l’article 4 affecte les membres de
la minorité allemande en Pologne et peut avoir sur eux un
effet considérable. Il leur confère dans certaines circonstan-
ces la nationalité polonaise et ce serait enfreindre le traité
au préjudice de ces personnes que de leur refuser le droit
à la nationalité polonaise lorsque ces circonstances se trou-
vent réalisées.
24 AVIS CONSULTATIF N° 7

L'on a posé la question suivante: avec quel ensemble
de personnes faut-il comparer une fraction donnée pour
déterminer si cette fraction forme une minorité dans le
sens de l’article 12 ? À mon avis, la détermination doit être
faite dans la plupart des cas par comparaison avec l’ensemble
des ressortissants polonais dont fait partie cette fraction.

A ce propos, il y a lieu de se reporter, tout d’abord, à
l’article 93 du Traité de Paix qui contient la stipulation
suivante : |

« La Pologne accepte, en en agréant l'insertion dans un

Traité avec les Principales Puissances alliées et associées,
les dispositions que ces Puissances jugeront nécessaires
pour protéger en Pologne les intérêts des habitants qui
diffèrent de la majorité de la population par la race, la
langue ou la religion ».

Cet engagement fut mis en exécution par le traité de mino-
rités signé le même jour que le Traité de Paix; c’est en se ba-
sant sur les termes du traité de minorités que doit être tran-
chée la question soumise à la Cour. Il est sans importance en
l'espèce de faire remarquer que, conformément à l’article 93,
on eût pu élaborer un traité conçu dans des termes plus ou
moins larges. C’est le traité de minorités lui-même qui définit
la question à résoudre par la Cour.

Le second article du traité de minorités dispose que le Gou-
vernement polonais s’engage à accorder à tous les habitants
pleine et entière protection de leur vie et de leur liberté, sans
distinction de naissance, de nationalité, de langage, de race
ou de religion.

L’on observera que cette disposition est stipulée en faveur
de tous les habitants de la Pologne ; il est naturel que protec-
tion de leur vie et de leur liberté soit assurée à tous les habi-
tants. Mais, d'autre part, il y a lieu de constater qu'un sys-
tème différent a été adopté par les articles 7, 8 et 9 qui sont
ceux applicables en l’espèce. L'article 7 prévoit que les res-
sortissants polonais seront égaux devant la loi et jouiront des
mêmes droits civils et politiques sans distinction de race, de
langage ou de religion. L'article 8 stipule que les ressortis-

sants polonais appartenant à des minorités ethniques, de reli-
25 AVIS CONSULTATIF N° 7

gion ou de langue, jouiront du même traitement et des mêmes
garanties en droit et en fait que les autres ressortissants polo-
nais. |

A la lumière de l’article 9 la situation paraît encore plus
claire. Cet article dispose que dans les villes et districts où
réside une proportion considérable de ressortissants polonais
de langue autre que la langue polonaise, le Gouvernement
polonais accordera des facilités appropriées pour assurer que,
dans les écoles primaires, l'instruction soit donnée dans leur
propre langue aux enfants de ces ressortissants polonais. Le
second alinéa de ce même article prévoit que dans les villes
et districts où réside une proportion considérable de ressor-
tissants polonais appartenant à des minorités ethniques, de
religion ou de langue, ces minorités se verront assurer une part
équitable des sommes qui pourraient être attribuées sur les
fonds publics par le budget de l'Etat, les budgets municipaux -
ou autres, dans un but d'éducation, de religion ou de charité.
A la fin de cet article il est ajouté que les dispositions de l’arti-
cle ne seront applicables aux ressortissants polonais de langue
allemande que dans les parties de la Pologne qui étaient ter-
ritoire allemand au rer août 1914.

Il paraît donc qu’alors que des droits primordiaux tels que
ceux à la vie et à la liberté sont garantis à tous les habitants,
il y aun grand nombre de droits qui sont assurés aux seuls res-
sortissants polonais et c’est à propos de ces droits que se posent
sans doute le plus souvent les questions relatives à l’injuste
traitement des minorités. L'on peut évidemment concevoir
que se présente un cas où la protection de la vie et de la liberté
serait refusée à quelque minorité impopulaire d'habitants —
minorité qui, dans ce cas, en serait une par comparaison
avec l’ensemble des habitants, ressortissants polonais ou non -
— mais ce cas ne saurait être que peu fréquent. La plupart
du temps, une affaire de cet ordre surgira à propos d'articles
tels que les articles 7, 8 et 9, et des droits qu'ils confèrent à :
tous les ressortissants polonais y compris les minorités alle-
mandes ou autres.

Les limites territoriales dans lesquelles il faut chercher
l’ensemble de personnes par comparaison avec lequel existait
éventuellement la minorité peuvent varier dans une assez
26 AVIS CONSULTATIF N° 7

grande proportion. Parfois il y aura lieu de prendre la Pologne
dans son entier. Dans des cas d'administration locale, il peut
s'agir de districts plus ou moins grands. Mais aux fins de la
présente affaire, la question des limites à choisir n’affecte
en aucune façon notre définition des minorités dont il s’agit.
Quelles que soient les limites que l’on pourrait adopter dans
la partie de la Pologne à laquelle nous avons affaire, il s’y
trouverait une Minorité allemande, de race et de langue, par
comparaison avec les autres ressortissants polonais qui sont
de race polonaise ou les autres habitants.

L’objection selon laquelle les personnes qui remplissent les
conditions de l’article 4 ne sont que des candidates à la natio-
nalité polonaise, et ne deviennent pas ressortissants polonais
avant d’avoir été reconnues comme tels par le Gouvernement
polonais, ne résiste pas à examen. D’après les termes exprès
de l’article 4, ces personnes sont, de plein droit, ressortissants
polonais. Si la législation polonaise exige, pour l'exercice
effectif par les ressortissants polonais de leurs droits comme
tels, un enregistrement ou une formalité quelconque, le Gou-
vernement polonais est dans l’obligation de prendre les me-
sures nécessaires ; trés certainement, il ne pourrait alléguer
un refus, qu'il leur aurait opposé à tort, pour justifier sa thèse
selon laquelle ces personnes ne sont pas ressortissants polo-
nais.

J'aurais désiré que la Cour n’eût pas seulement basé sa
réponse à la thèse polonaise relative à la compétence sur le
point de vue selon lequel la minorité, dans le sens de l’article
12, peut en être une simplement par comparaison avec l’en-
semble des habitants ; mais qu’elle eût fait ressortir en même
temps que, pour les raisons ci-dessus exposées, la thèse
polonaise n’est pas fondée, même si l’on devait estimer que la
minorité en est une par comparaison avec l’ensemble des
ressortissants. Je suis cependant heureux de penser que les
points sur lesquels je diffère de la Cour sont simplement
théoriques et que, si l’on se place à l’un ou l’autre de ces
points de vue, la conclusion est la même.

(Signé) FINLAY.
